Citation Nr: 1435350	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the reduction of the evaluation of the Veteran's service-connected non-Hodgkin's lymphoma from 100 percent to 10 percent, effective November 1, 2010, was proper.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records, including the report of an April 2014 VA examination for hematologic and lymphatic conditions.  The RO has not initially reviewed these records.  However, there is no prejudice to the Veteran in the Board's adjudication of his claim because the decision is favorable to him.  

In June 2013, the Board denied the Veteran's claim.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a March 2014 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's June 2013 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In December 2009, the RO proposed to reduce the Veteran's rating for non-Hodgkin's lymphoma (NHL) from 100 percent to noncompensable.  After the proposed reduction, he was given 60 days to present additional evidence and was notified at his address of record.  

2. In an August 2010 rating decision (final reduction), the RO reduced the 100 percent rating for NHL to 10 percent, effective November 1, 2010, in accordance with the criteria set forth in Diagnostic Code 7715.  

3. The reduction of the Veteran's disability rating for NHL was improper because it failed to consider the provisions of 38 C.F.R. § 3.344 and was not based on a VA examination showing material improvement under the ordinary conditions of life.  


CONCLUSION OF LAW

The reduction of the rating for NHL from 100 percent to 10 percent, effective November 1, 2010, was improper and is void ab initio.  38 U.S.C.A. §§ 1101 , 1155, 5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102 , 3.105, 3.159, 3.344, 4.1-4.14, 4.118, Diagnostic Code 7715 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO complied with the procedural requirements set forth in 38 C.F.R. § 3.105(e) (2013).  

The Veteran's 100 percent rating for NHL has been in effect for more than five years; the provisions of 38 C.F.R. § 3.344 apply.  The Board finds that the reduction was not proper because the provisions of 38 C.F.R. § 3.344(a) and (b) are not fully considered by the RO. 

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma...will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 38 C.F.R. § 3.344(a)).

If the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable, and a rating reduction fails to discuss those regulations, the reduction is void ab initio.  Brown, 5 Vet. App. at 420 (holding that rating reduction was void ab initio where there was no discussion of whether the examination that served as the basis for the reduction was as full and complete as the examination that served as the basis for the grant).  See also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (noting that the Board failed to discuss the applicability of 38 C.F.R. § 3.344).

In Greyzck v. West, 12 Vet. App. 288 (1999), the Court observed that the regulatory language in 38 C.F.R. § 3.344(a) had not changed since its adoption in February 1961 and, citing Brown and Kitchens, declared that it had consistently held that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio. Id. at 292.

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344. See Brown, 5 Vet. App. at 421.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  However, pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

A November 2009 VA examination noted that the Veteran's NHL caused memory loss, lack of stamina, weakness, and decreased strength that interfered with his ability to work.  The examiner concluded that the Veteran's NHL did not impact his daily activities.  In its August 2010 rating decision, the RO did not consider the four factors set forth in 38 C.F.R. § 3.344 when it relied on the November 2009 VA examination and subsequent clarification as the basis for the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993); 38 C.F.R. § 3.344(a) (2013).  Importantly, while the Veteran's appeal was at the Court, he underwent a VA hematologic and lymphatic conditions examination in April 2014.  This examination reflected that he had active NHL and had undergone chemotherapy in December 2013 that was expected to end in April 2014.  He also took multiple medications. It was noted that his NHL resulted in weakness, weight loss and anemia such that he was unable to work.  It was also noted that his NHL was "progressive." This favorable post-reduction evidence shows that his condition has not improved.  In fact, it has worsened significantly and that his condition was progressive, indicating that it would continue to increase in severity.  This favorable post-reduction evidence must be considered as part of the determination of whether the reduction was proper.  Dofflemeyer, 2 Vet. App. 277.  

The reduction in rating was improper because the RO did not follow the provisions of 38 C.F.R. § 3.344, because there is no basis to show that the Veteran's NHL had undergone material improvement under the ordinary conditions of life, and because the favorable post-reduction evidence shows a worsening of NHL.  


ORDER

Subject to the laws and regulations governing payment of monetary benefits, effective November 1, 2010, the 100 percent rating assigned for service-connected NHL is restored.  

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


